J-S17002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

                                                IN THE SUPERIOR COURT OF
IN THE INTEREST OF: D.S.B., A MINOR                   PENNSYLVANIA
A/K/A D.B.

APPEAL OF: K.D., MOTHER
                                                     No. 3705 EDA 2017


             Appeal from the Decree Entered October 20, 2017
            In the Court of Common Pleas of Philadelphia County
                            Family Court at No(s):
                          CP-51-AP-0000764-2017
                          CP-51-DP-0000367-2016


                                                IN THE SUPERIOR COURT OF
IN THE INTEREST OF: D.A.B., A MINOR                   PENNSYLVANIA
A/K/A D.B.

APPEAL OF: K.D., MOTHER
                                                     No. 3707 EDA 2017


             Appeal from the Decree Entered October 20, 2017
            In the Court of Common Pleas of Philadelphia County
                            Family Court at No(s):
                          CP-51-AP-0000763-2017
                          CP-51-DP-0000368-2016


BEFORE: BENDER, P.J.E., LAZARUS, J., and KUNSELMAN, J.

MEMORANDUM BY BENDER, P.J.E.:                          FILED MAY 03, 2018

      K.D. (“Mother”) appeals from the decrees entered on October 20, 2017,

in the Court of Common Pleas of Philadelphia County, which involuntarily

terminated her parental rights to her minor children, D.A.B., born in April of

2014, and D.S.B., born in April of 2015, (collectively “Children”), and changed

the goals for both Children to adoption. Additionally, Mother’s counsel has
J-S17002-18



filed a petition to withdraw and a brief pursuant to Anders v. California, 386
U.S. 738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009). Upon review, we grant counsel’s petition to withdraw and affirm the

termination decrees.

     The trial court summarized the factual and procedural history of this

matter as follows:

            The Philadelphia Department of Human Services (“DHS”)
     first became aware of this family in February 2016 when it
     received a report regarding allegations that Mother was acting
     belligerent and inappropriately disciplining the Children. The
     report was determined to be valid, and based on the allegations
     in the report, an Order of Protective Custody was obtained for the
     Children. At the shelter care hearing for the Children on March
     24, 2016, this [c]ourt granted temporary legal custody of the
     Children to DHS and granted Mother supervised visits with the
     Children at the agency. Following the shelter care hearing, DHS
     filed dependency petitions for the Children based on the
     information discussed supra. This [c]ourt subsequently held an
     adjudicatory hearing on April 19, 2016[,] and adjudicated the
     Children dependent based on Mother’s present inability. At the
     adjudicatory hearing, this [c]ourt granted full legal custody of the
     Children to DHS and placed the Children with their maternal
     grandmother. An initial permanency review hearing was held on
     July 20, 2016, at which time, the permanency goal for the Children
     was identified as reunification.

            On July 31, 2017, DHS filed petitions to change the
     Children's permanency goal from reunification to adoption. A
     contested goal change hearing (hereinafter the “TPR” hearing)
     was held before this [c]ourt on October 20, 2017, at which time,
     DHS petitioned to involuntarily terminate the parental rights of
     Mother pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8) and
     (b). At the TPR hearing, the CUA [(Community Umbrella Agency)]
     social worker, Yasmin Carter, testified that the Children have been
     in foster care since their initial placement in February 2016. Ms.
     Carter testified that Mother’s single case plan objectives were as
     follows: 1) to comply with the court and CUA’s recommendations,
     2) participate in and complete drug and alcohol treatment, 3)

                                    -2-
J-S17002-18


     participate in random drug screens, 4) participate in and complete
     a mental health program, and 5) attend weekly supervised visits
     with the Children. Mother’s single case plan objectives have been
     consistent throughout the life of the case. According to Ms.
     Carter, the single case plans were generated every three months
     and Mother participated in those sessions. Mother, however,
     refused to sign a single case plan indicating that she knew what
     her objectives were. Mother also asked Ms. Carter to stop calling
     her and stated that she will not comply with anything CUA asked
     her to do.

            In regards to Mother’s compliance with her objectives, Ms.
     Carter testified that Mother was non-compliant. Specifically, Ms.
     Carter testified that Mother never completed a drug and alcohol
     program. Mother attended Sobriety Through Outpatient (“STOP”)
     on a few occasions, but never completed a drug program at STOP.
     Mother participated in random drug screens at the Clinical
     Evaluation Unit (“CEU”) and at STOP. On May 11, 2017 and July
     14, 2017, Mother took random screens at the CEU and tested
     positive for Phencyclidine (“PCP”). Mother also tested positive for
     PCP and Benzodiazepines on August 4, 2017.1 On September 11,
     2017, Mother took a random screen at STOP and tested positive
     for Oxycontin. Ms. Carter testified that Mother was called for
     additional drug screens but did not attend those screenings.

           1The record also indicated that Mother tested positive
           for PCP on June 19, 2016, July 11, 2016, and July 19,
           2016.

            With respect to Mother’s mental health status, Mother was
     diagnosed with Bipolar Schizophrenia Disorder, but has never
     engaged in or completed a mental health program. Ms. Carter
     indicated that she had concerns about Mother’s mental instability.
     Ms. Carter testified that the Children initially resided with their
     maternal grandmother, but were removed as a result of Mother’s
     belligerent behavior. Specifically, in April 2016, Mother attempted
     to forcibly gain access to maternal grandmother’s home, which
     resulted in Mother[’s] being arrested and incarcerated for eight
     days. This [c]ourt subsequently issued a stay-away order as to
     maternal grandmother’s home; however, Mother continued to go
     to maternal grandmother’s home, despite the stay-away order.
     As a result, the Children were removed from maternal
     grandmother’s home and placed in a general foster home. Ms.
     Carter subsequently testified that Mother threatened to physically

                                    -3-
J-S17002-18


     assault anyone who adopted the Children and that Mother’s
     supervised visits were moved from the agency to DHS because
     Mother threatened to physically attack Ms. Carter.

            When asked about Mother’s visitation with the Children, Ms.
     Carter testified that Mother was to attend supervised weekly visits
     with the Children at [the] agency. Since August 2016, Mother has
     been offered 58 supervised visits with the Children and only
     attended 36 of those visits. Mother reported that many of the
     visits were missed because she had other obligations. Ms. Carter
     also testified that Mother forcibly grabs the Children during visits
     and gets upset when she is redirected by the visitation coach.

            Ms. Carter indicated that it would be in the Children’s best
     interest to terminate Mother’s parental rights because she has not
     completed a drug and alcohol program, consistently tests positive
     for PCP, has never addressed her mental health needs, has not
     cared for the Children for approximately eighteen months and is
     not bonded with the Children. Ms. Carter further testified that the
     Children have a strong bond with their foster parent and look to
     their foster parent to meet their daily needs.

            Ms. Nicole Langford, the visitation coach, also testified at
     the TPR hearing.       According to Ms. Langford, Mother gets
     impatient and frustrated with the Children during visits and
     forcibly grabs the Children when they refuse to listen to her. Ms.
     Langford testified that the Children are not bonded with Mother
     and that D.S.B. does not allow Mother to hold her during visits
     and that she whines and pulls away when Mother tries to pick her
     up.

           At the TPR hearing, Mother testified that she missed visits
     with her children when she had court dates or when she was busy.
     Mother denied using PCP and stated that she was unsure why her
     test screens indicated that she tested positive for PCP. Mother
     also denied ever testing positive for PCP; however, Mother
     admitted to testing positive for Benzodiazepines and Marijuana.
     Mother also admitted that she was not receiving mental health
     treatment.

          Based on the foregoing testimony, this [c]ourt issued a
     decree involuntarily terminating the parental rights of Mother
     under 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5) and (8) and finding, in


                                    -4-
J-S17002-18


        accordance with 23 Pa.C.S.A. § 2511(b), that such termination
        best serves the developmental, physical, and emotional needs and
        welfare of the Children.2 Mother, along with counsel, filed a timely
        Notice of Appeal along with a Statement of Errors.

              2In the decree entered on October 20, 2017, this
              [c]ourt also involuntarily terminated the parental
              rights of any unknown putative father.

Trial Court Opinion, 12/18/17, at 1-5 (citations to the record omitted).

        Initially, we note that Mother’s counsel filed an Anders brief and a

petition to withdraw. Before reaching the merits of Mother’s appeal, we must

first address counsel’s request to withdraw. See Commonwealth v. Rojas,

874 A.2d 638, 639 (Pa. Super. 2005) (“‘When faced with a purported Anders

brief, this Court may not review the merits of the underlying issues without

first passing on the request to withdraw.’”) (quoting Commonwealth v.

Smith, 700 A.2d 1301, 1303 (Pa. Super. 1997)).             “In In re V.E., 417

Pa.Super. 68, 611 A.2d 1267 (1992), this Court extended the Anders

principles to appeals involving the termination of parental rights.” In re X.J.,

105 A.3d 1, 3 (Pa. Super. 2014). To withdraw pursuant to Anders, counsel

must:

        1) petition the court for leave to withdraw stating that, after
        making a conscientious examination of the record, counsel has
        determined that the appeal would be frivolous; 2) furnish a copy
        of the [Anders] brief to the [appellant]; and 3) advise the
        [appellant] that he or she has the right to retain private counsel
        or raise additional arguments that the [appellant] deems worthy
        of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.


                                       -5-
J-S17002-18


2009)). With respect to the third requirement of Anders, that counsel inform

the appellant of his or her rights in light of counsel’s withdrawal, this Court

has held that counsel must “attach to their petition to withdraw a copy of the

letter sent to their client advising him or her of their rights.” Commonwealth

v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      Additionally, an   Anders    brief    must   comply   with the   following

requirements:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      In the instant matter, counsel has filed a petition to withdraw, certifying

that he has reviewed the case and determined that Mother’s appeal is wholly

frivolous. Counsel also has filed a brief that includes a summary of the history

and facts of the case, issues raised by Mother, and counsel’s assessment of

why those issues are frivolous, with citations to relevant legal authority.

Counsel has included in his brief a copy of his letter to Mother, advising her

that she may obtain new counsel or raise additional issues pro se.

Accordingly, counsel has substantially complied with the requirements of


                                      -6-
J-S17002-18


Anders and Santiago. See Commonwealth v. Reid, 117 A.3d 777, 781

(Pa. Super. 2015) (observing that substantial compliance with the Anders

requirements is sufficient). We, therefore, may proceed to review the issues

outlined in the Anders brief. In addition, we must “conduct an independent

review of the record to discern if there are any additional, non-frivolous issues

overlooked by counsel.” Commonwealth v. Flowers, 113 A.3d 1246, 1250

(Pa. Super. 2015) (footnote omitted).

      Counsel’s Anders brief lists the following in the section entitled

statement of questions presented:

      1.     Whether the trial court committed reversible error, when it
      involuntarily terminated Mother’s parental rights and changed the
      goal from reunification to adoption where such determination was
      not supported by clear and convincing evidence under the
      [A]doption [A]ct, 23 P[a].C.S.A. § 2511(a)(1), (2), (5), and (8)[?]

      2.    Whether the trial court committed reversible error when it
      involuntarily terminated Mother’s parental rights without giving
      primary consideration to the effect that the termination would
      have on the developmental, physical and emotion needs of the
      [Children] as required by the [A]doption [A]ct, 23 P[a].C.S.A. §
      2511(b)[?]

      3.   Whether[] the trial court erred because the evidence was
      overwhelming and undisputed that Mother demonstrated a
      genuine interest and sincere, persistent and unrelenting effort to
      maintain a parent-child relationship with her [Children?]

Anders brief at 5 (unnumbered).

      In the argument section of the brief, counsel first presents a discussion

about the requirements for withdrawal of counsel.            He then presents

discussion relating to all three issues set forth above without dividing the



                                      -7-
J-S17002-18


argument “into as many parts as there are question to be argued.” Pa.R.A.P.

2119(a).       Moreover, counsel does not provide headings describing “the

particular point treated therein.”     Id.    However, counsel does provide an

appropriate discussion relating to each issue with citations to pertinent

authorities.    Therefore, because we are not hindered in our review of this

matter, we will consider all arguments presented.

      We begin with the claim that the goal for Children should not have been

changed to adoption in that this change was not “best suited to the safety,

protection and physical, mental and moral welfare” of Children. Anders brief

at 12. Mother also contends that she has met some of her objectives and that

she has a strong bond with Children.

      In addressing this issue, we are guided by the following:

      In cases involving a court’s order changing the placement goal …
      to adoption, our standard of review is abuse of discretion. In re
      N.C., 909 A.2d 818, 822 (Pa. Super. 2006). To hold that the trial
      court abused its discretion, we must determine its judgment was
      “manifestly unreasonable,” that the court disregarded the law, or
      that its action was “a result of partiality, prejudice, bias or ill will.”
      Id. (quoting In re G.P.-R., 851 A.2d 967, 973 (Pa. Super. 2004)).
      While this Court is bound by the facts determined in the trial court,
      we are not tied to the court’s inferences, deductions and
      conclusions; we have a “responsibility to ensure that the record
      represents a comprehensive inquiry and that the hearing judge
      has applied the appropriate legal principles to that record.” In re
      A.K., 906 A.2d 596, 599 (Pa. Super. 2006). Therefore, our scope
      of review is broad. Id.

In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008).

      Furthermore, this Court has stated:

            Placement of and custody issues pertaining to dependent
      children are controlled by the Juvenile Act [42 Pa.C.S. §§ 6301-

                                        -8-
J-S17002-18


      65], which was amended in 1998 to conform to the federal
      Adoption and Safe Families Act (“ASFA”). The policy underlying
      these statutes is to prevent children from languishing indefinitely
      in foster care, with its inherent lack of permanency, normalcy, and
      long-term parental commitment. Consistent with this underlying
      policy, the 1998 amendments to the Juvenile Act, as required by
      the ASFA, place the focus of dependency proceedings, including
      change of goal proceedings, on the child. Safety, permanency,
      and well-being of the child must take precedence over all other
      considerations, including the rights of the parents.

In re N.C., 909 A.2d 818, 823 (Pa. Super. 2006) (citations and footnotes

omitted; emphasis in original).

      Pursuant to section 6351(f) of the Juvenile Act, when considering a

petition for goal change for a dependent child, the juvenile court is to consider,

inter alia:   (1) the continuing necessity for and appropriateness of the

placement; (2) the extent of compliance with the family service plan; (3) the

extent of progress made towards alleviating the circumstances which

necessitated the original placement; (4) the appropriateness and feasibility of

the current placement goal for the children; and (5) a likely date by which the

goal for the child might be achieved. In re S.B., 943 A.2d at 977. The best

interests of the child, and not the interests of the parent, must guide the trial

court. Id. at 978. As this Court has held, “a child’s life simply cannot be put

on hold in the hope that the parent will summon the ability to handle the

responsibilities of parenting.” In re N.C., 909 A.2d at 824 (quoting In re

Adoption of M.E.P., 825 A.2d 1266, 1276 (Pa. Super. 2003)).

      Our review of the record and the trial court’s opinion, which addresses

Mother’s issues relating to the termination of her parental rights, supports the


                                      -9-
J-S17002-18


fact that she refused to accept many of the services that were offered to her.

The services were directed at helping Mother to be drug free, to treat her

mental health issues, and to obtain a home in which she and Children would

be safe and healthy. By refusing to accept and participate in these services,

Mother could not assure Children’s safety if they were returned to her custody.

Thus, we conclude that the trial court did not err in ordering the goal change

from reunification to adoption as the change was in Children’s best interests.

      With regard to the arguments raised in relation to the termination of

Mother’s parental rights, we have reviewed the certified record, the briefs of

the parties, the applicable law, and the thorough, 12-page opinion of the

Honorable Daine Grey Jr. of the Court of Common Pleas of Philadelphia

County, dated December 18, 2017.       We conclude that Judge Grey’s well-

reasoned opinion accurately disposes of the issues relating to the parental

rights termination issues presented on appeal and we discern no abuse of

discretion or error of law.   Accordingly, we adopt Judge Grey’s opinion,

namely, pages 5-12, as our own and employ that discussion as part of our

basis for affirming the decrees from which these appeals arose.

      In sum, our independent review of Mother’s claims does not persuade

us that she is entitled to relief. Moreover, our review of the record does not

reveal any non-frivolous issues overlooked by counsel. See Flowers, 113
A.3d at 1250. Therefore, we grant counsel’s petition to withdraw, and affirm

the trial court’s decrees.


                                    - 10 -
J-S17002-18


     Decrees affirmed. Petition to withdraw granted.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/3/18




                                  - 11 -
                                                                               CiraMelGtAtiWalap2:26     PM




                               IN THE COURT OF COMMON PLEAS
                       FIRST JUDICIAL DISTRICT OF
                                   JUVENILE DIVISION


 TN   RE: D.A.B and D.S.B.                                   SUPERIOR COURT
                                                             3707 EDA 2017.
                                                             3705 EDA 2017


                                                             COURT OF COMMON PlEiR.S
                                                             CP-51 -AP-Q000763 -2017-c     .-__-_-


                                                             CP-51-DP-9000368-2016      1:\;
                                                             CP 751 -AP -0000764 -2017  (---)

                                                             CP-51-DP-0000367-2016
                                                                     FID: 514'N:467547:2009

APPEAL          K.D., Mother




                                            OPINION
.PAINE GREY JR.., J                                         DATE: December 18, 2017




         K.D. ("Mother") appeals this Court's decree, entered on October 20, 2017, involuntarily

terminating her parental rights as to her two children, D.A.B. (born April 22, 2014) and D.S.B.

(born April 19, 2015), (collectively, the "Children"). John Haybitrn, counsel for Mother, filed a

timely Children's Fast Track Appeal from the October 20, 2017 decree, with attached Concise          -




Statement of ErrOts, Affidavit of Service, and other related documents necessary to perfect this




        PROCEDURAL HISTORY & FACTS,

        The relevant facts and procedural history of    case are as follows: The Philadelphia

Department of Human Services ("DHS") first became aware of this family in February 2016
 when it received a report regarding allegations that Mother was acting belligerent and

 inappropriately disciplining the Children. (N.T. 10/20/17 at 6). The report was determined to be         ,




 valid, and based on the allegations in the report, an Order of Protective Custody was obtained for

 the Children. (Id. at 6). At the shelter care hearing for the Children on March 24, 2016, this

 Court granted temporary legal custody of the Children to DHS and granted Mother supervised

 visits with the Children at the agency. (Trial Court Order 3/24/16 at 1). Following the shelter

 care hearing, DHS filed dependency petitions for the Children based on the information

 discussed supra. (DHS Dependency Pet. for D.A.B. and D.S.B.). This Court subsequently-held

 an adjudicatory hearing on April 19, 2016 and adjudicated the Children dependent based on

 Mother's present inability. (Trial Court Order 4/19/16 at   1).   At the adjudicatory hearing, this

 Court granted full legal custody of the Children to DHS and placed the Children with their

maternal grandmother. (Id.). An initial permanency review hearing was, held on July 20, 2016, at

which time, the permanency goal for the Children was identified as reunification. (Trial Court

Order 7/20/16 at 1).


        On July 31, 2017, DHS filed petitions to change the Children's permanency goal from

reunification to adoption. (DRS Goal Change Pet. for D.A.B. and D.S.B.). A contested goal

change hearing (hereinafter the "TPR" hearing) was held before this Court on October 20, 2017,

at which time, DHS petitioned to involuntarily terminate the parental rights of Mother pursuant

to 23 Pa.C.S.A. §§ 251I(a)(1), (2), (5), (8) mid (b). At the TPR hearing, the, quA social worIcer,
                                                                            -
                .                       .

Yasmin Carter, testified that the Children have been in foster care since their initial placement      ir.i
February 2016. (N.T. 10/20/17 at 12). Ms. Carter testified that Mother's single case plan.

objectives were as follows:   1) to   comply with the court and CUA's recommendations, 2)

participate in and complete dnig and alcohol treatment, 3) participate in random drug screens, 4)
      participate in and complete a mental health program, and 5) attend weekly supervised visits with

      the Children. (Id. at 7). Mother's single case plan objectives have been consistent throughout the

      life of the case. (Id.). According to. Ms. Carter, the single case plans were generated every three

     months and Mother participated in those sessions. (Id. at 19). Mother, however, refused to sign           a


     single case plan indicating that the knew what her objectives were. (Id. at 20). Mother also

     asked Ms. Carter to stop calling her and stated that she will not comply with anything CUA

     asked her to do. (Id. at 20; 26).


              In regardS 15191other'Sboinfiliince with her objectives, Ms. Carter.tetified that Mother

     was non -compliant. (See Id. at 7). Specifically, Ms. Carter testified that Mother never completed

     a drug and alcohol program. (Id.). Mother attended Sobriety Through Outpatient ("STOP") on a

     few occasions, but never completed a drug program at STOP. (Id. at 16-17). Mother participated

     in random drug screens at the. Clinical Evaluation Unit ("CEU") and at STOP. (Id. at 16). 'On

     May 11, 2017. and July 14, 2017, Mother took random screens at the CEU and tested positive for

    Phencyclidine ("PCP"). (Id. at 8). Mother also tested positive for PCP and Benzodiazepines on

    August 4, 2017. (Id.). On September 11, 2017, Mother took          a   random screen at STOP and

    tested positive for Oxycontin. (Id.). Ms. Carter testified that Mother was called for additional

    drug screens but did not attend those screenings. (Id.).


             With respect to Mother's mental health status, Mother was diagnosed with Bipolar

    Schizophrenia Disorder, but has never engaged in or completed          a   mental health program. (Id.).

    Ms. Carter indicated that she had concerns about Mother's mental instability. Ms. Carte

testified that the Children initially resided with their maternal grandmother, but were removed as



'    The record also indicated that Mother tested positive for PCP on June 19, 2016, July 11, 2016, and July
    19, 2016. (Id. at 44).
  a result   of Mother's belligerent behavior. (Id. at 12). Specifically, in April 2016, Mother

  attempted to forcibly gain access to maternal grandmother's home, which resulted in Mother

  being arrested and incarcerated for eight days. (Id.). This Court subsequently issued a stay -away

  order as to maternal grandmother's home; however, Mother continued to go to maternal

  grandmother's home, despite the stay -away order. (Id.). As a result, the Children were removed

  from maternal grandmother's home and placed in a general foster home. (Id.). Ms. Carter

  subsequently testified that Mother threatened to physically assault anyone who adopted the

 Children and that Mother's supervised visits were moved from the agency to DHS because              -
 Mother threatened to physically attack Ms. Carter. (Id.; 10).


         When asked about Mother's visitation with the Children, Ms. Carter testified that Mother

 was to attend supervised weekly visits with the Children at agency. (Id. at 10). Since August

 2016, Mother has been offered 58 supervised visits with the Children and only attended 36 of

 those visits. (Id. at 11). Mother reported that many of the visits were missed because she had

 other obligations. (Id. at 21). Ms. Carter also testified that Mother forcibly grabs the Children

 during visits and gets upset when she is redirected by the visitation coach. (Id. at 22).


        Ms. Carter indicated that it would be in the Children's best interest to terminate Mother's

parental rights because she has not completed     a   drug and alcohol program, consistently tests

positive for PCP, has never addressed her mental health needs, has not cared for the Children for

approximately eighteen months, and is not bonded with the Children. (Id. at 13; 25-26). Ms.

Carter further testified that the Children have a strong bond with their foster parent and look to

their foster parent to meet their daily needs. (Id. at 24-25).


       Ms. Nicole Langford; the visitation coach, also testified at the 1PR hearing, According

to Ms. Langford, Mother gets     impatient and frustrated with the Children during visits and

                                                      4
  forcibly grabs the Children when they refuse to listen to her. (Id. at 28). Ms. Langford testified

  that the Children are not bonded with Mother and that D.S.B. does not allow Mother to hold her

  during visits and that she whines and pulls away when Mother tries, to pick her up. (Id. at 29).


          At the TPR hearing, Mother testified that she missed visits with her children when she

 had court dates or when she was busy. (Id. at 37). Mother denied using PCP and stated that she

 was unsure why her test screens indicated that she tested positive.for PCP. (Id. at 35). Mother

 .also denied ever testing positive for PCP; however, Mother admitted to testing positive for

 Benzodiazepines and Marijuana (Id. at 42-43). Mother also admitted that she was not receiving

 mental health treatment. (Id. at 36).


         Based on the foregoing testimony, this Court issued a decree involuntarily terminating

 the parental rights of Mother under 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5) and (8) and finding, in

 accordance with 23 Pa.C.S.A.      §   2511(b), that such termination best serves the developmental,

physical, and emotional needs and welfare of the Children 2 (Trial Court Order 10/20/17 at              1).


Mother, along with counsel, filed a timely Notice of Appeal along with          a   Statement of Errors.


H.       DISCUSSION

         AT-This   Court Properly-Granted-Petitioner's-Petition-to-Involuntarily-Tertninate
             the Parental Rights of Mother Pursuant to Sections 2511(a)(1); (2), (5); (8) and




        Under Pennsylvan a law, the party seeking termination must establish, by clear and

convincing- evidence, the existence of grounds for termination:In re                  837, A,2d 1247,

1251 (Pa. Super; 2003). It is well established that courts must examine the circumstances           of



'In the decree entered on October 20, 2017, this Court also involuntarily terminated the parental rights of
any unknown putative father.
  each case and consider all explanations provided by the parent facing involuntary termination of

  his or her parental rights "to determine if the evidence, in light of the totality of the

 circumstances clearly warrants the involuntary termination." Id. Furthermore, an appellate court

 must apply an abuse of discretion standard when considering           a   trial court's determination of a

 petition to terminate parental rights. In IC R.IT., 608 Pa. 9   A3d. 1179, 1190 (2010). This

 standard of review requires an appellate court to accept the findings of fact and credibility

 determinations of the trial court if they are supported by the record. Id.        It is   well established that

 an abuse of discretion will not result merely because the reviewing -court might have reached a

 different decision. Id. Additionally; in order to affirni, an appellate court need only agree with

 the trial court as to any one subsection of 2511(a), as well as 2511(6). In re B.L. W., 843 A.2d
380, 384 (Pa. Super. 2004).


         Instantly, this Court found that grounds for involuntary termination of Mother's parental

 rights existed pursuant to 2511(a)(1), (2), (5), (8) and (b). (See Trial Court Order 10/20/17 at I).

This Court will address each subsection separately.


              1.   This Court Properly Terminated Mother's Parental Rights Pursuant to
                   Section 2511(a)(1)

        With respect to Section 2511(a)(1), Pennsylvania law provides that the rights of a parent

may be involuntarily terminated after a petition has been filed if "Mlle parent by conduct

continuing for a period of at least six months immediately preceding the filing of the petition

either has evidenced   a   settled purpose of relinquishing parental claim to a child or has refused or

failed to perform parental duties." 23 Pa.C.S.A.     §   2511(a)(1).


       Under these specific facts and circumstances, this Court found clear and convincing

evidence that Mother demonstrated a settled purpose of relinquishing parental claim to the
     Children and failed to perform any parental duties. The Children were removed from Mother's

     care in February 2016. (N.T. 10/20/17 at 6). Mother's refusal to parent since that time was

     demonstrated by her failure to comply with her single case plan objectives. Mother failed to

     address her mental health needs and has never completed      a   drug and alcohol pro-gram. (Id. at 9-

     10). Mother continues to test positive for PCP and Marijuana. (Id. at 8; 44). Most importantly,

     Mother has concerning anger issues. According to the testimony of the CUA social worker,

     Mother's visits with the Children were moved from the agency to DHS as           a   result of threats

-   Mother made to the worker. (Id. at 10). Mother also showed up to maternal grandmother's home

     despite the existence of a stay -away order. (Id. at 12). Furthermore, Mother did not consistently

    participate in visitation with her children. (Id. at 11). These minimal objectives would have

    demonstrated Mother's interest in caring for her children; however, Mother made little efforts to

    fulfill these objectives.. Accordingly, this Court found termination of Mother's parental rights

    warranted pursuant to 2511(a)(1).


                    2. This Court Properly Terminated Mother's             Parental Rights Pursuant       to
                         Section 2511(a)(2)


              When terminating parental rights pursuant to Section 2511(a)(2), the moving party must

    prove by dear and convincing evidence


              [t]he repeated and continued incapacity, neglect, abuse or refusal of the parent has caused
             the child to be without parental care, control or subsistence necessary for his physical or
             mental well-being and the conditions and causes of the incapacity, abuse, neglect or
             refusal cannot or will not;be remedied by the parent.


    23 Pa.C.S.A.    §   2511(a)(2); See also, In re Adoption of        ,   825 A.2d 1266, 1272 (Pa. Super.

    2003). Additionally, the grounds for termination of parental rights under Section 251I(a)(2), due

    to   parental incapacity that cannot be remedied, are not limited to affirmative misconduct, but
 may also include acts of refusal as well as incapacity to perform parental duties. In re A.L.D.,

 797 A.2d 326, 337 (Pa. Super. 2002). In In re Adoption of MEP., Westmoreland County

 Children's Bureau took custody of the child; citing the mother's inability to care for her child

 due to the mother's mental handicap. 825 A.2d at 1268. Following adjudication of the child, the

 mother was ordered to apply for welfare programs, obtain housing, and receive counseling in

order to promote her independence and parenting skills. Id. at 1269. It was reported that the

mother did not attempt to obtain welfare or housing and refused counseling. Id. As a result, the

trial court terminated the mother's parental rights -approximately two years after the child was

removed from the home. Id at 1270. The Superior Court found that the mother's inability to

develop parenting skills, along with her refusal to fulfill her objectives, would leave the child

without proper parental care; thus, termination of the mother's parental rights was warranted

under Section 2511(a)(2). Id. at 1273.


        Applying ME P. and the elements set forth under 2511(a)(2) to the instant case, it is clear

that DHS met their burden of demonstrating that termination was proper. The evidence

established that "incapacity" and "refusal" under 2511(a)(2) existed given that Mother failed to

demonstrate a concrete desire or ability to remedy the problems that led to the Children's

placement. Mother failed to cooperate with the services provided by CUA, including drug and

alcohol treatment and mental health counseling. (N.T. 10/20/17 at 9-10). Mother also refused to

sign her single case plan objectives and informed the worker that she would not comply with her

objectives. (Id. at 20). Moreover, the evidence eStablished that "neglect" existed given that

Mother did, not consistently visit the Children. (Id. at 11). This Court found that Mother's failure

to fully comply with her objectives throughout the life of the case has left the Children without

essential, parental care, and the cause of such neglect, refusal and continued incapacity -will not


                                                  8
                                                                               evidence
be remedied by Mother. Based on the foregoing, this Court found that competent
                                                                                   2511(a)(2).
existed to justify the termination of Mother's parental rights pursuant to Section


                3,   This Court Properly Terminated Mother's Parental Rights Pursuant to
                     Sections 2511(a)(5) and (8)

                                                                                        and (8) are
          As the requirements for terminating parental rights under Sections 2511(a)(5)

similar, this Court will address them simultaneously. To terminate pursuantto
                                                                              2511(a)(5), the

petitioner must prove that


          (1) the child has been removed from parental care for af least six months; (2)
                                                                                            the
          conditions which led toremoval or placerrient of the child   continue to. exist; (3) the,
          parents cannot or will not remedy the conditions which led to removal or placement
          within a reasonable period of time; (4) the services reasonably available to the parent
                                                                                                    are
          unlikely.to remedy the conditions which led to removal or placement within a reasonable
          period  of time; and (5) termination of parental rights Would beSt"serve the needs and
          welfare of thelchild/

                                                                                        the
In re BC., 36 A.3d 601, 607 (Pa. Super. 2012)3. In order to terminate under 2511(a)(8),

petitioner must prove that      'II) the   child has been removed from the care of the parent for at least

twelve months; (2) the conditions that led to the removal or placement of the child continue
                                                                                             to


exist; and (3) termination of parental rights would best serve the needs and welfare of the
                                                                                            child."

In re   Clan., 95-67cal-999;1005-(ParSuper7-2008)47-Furthermore, Unlike-2-51 I (a)(5),


'   In In re B.C., 36 A.3d 601 (Pa. Super. 2012), for example, Children and Youth Services
                                                                                           obtained
                                                                                                               for the
custody of the child after reports were received indicating that the mother and father could not care
child. Id. at 608. hjaffirming the termination of the father's parental rights, the Superior Court
emphasized the father's failure to comply with his objectives_ from Children and Youth Services,
including obtaining housing and addressing his history as.a sex offender through treatment.
                                                                                                      Id The court
                                                            for the  crimes  he perpetrated   lead to the unsafe
stressed that the father's iefusal to enter into treatment
                                                                                the father's  refusal to participate
condition still being present. Id. Furthermore, the court determined that
                                                                                           the   dependency.   Id. at
in his objectives demonstrated that the services proyided to him would not remedy
610. Lastly, the court fqund that terminating the father's parental rights would
                                                                                        best serve the needs and
welfare of the child as it would provide the   child  with stability. Id. at 610.

 In In re C.L.G., 956 A.2c1999 (Pa. Super. 2008), for example, the child was removed
                                                                                           from the mother's
care after the child tested positive for cocaine at birth. Id. Also, the mother did not have adequate housing
 termination under 2511(a)(8) does not require an evaluation of a parent's willingness or ability to

 remedy the conditions that led to placement. See In re Adoption         of R.J.S.,   901 A.2d 502, 511 (Pa.

 Super. 2006) (citations omitted).


         In the instant case, this Court determined that DHS satisfied the requirements of Sections

 2511(a)(5) and (8). The Children have been in care for approximately eighteen months. (N.T.

 10/20/17 at 52). They were initially removed from Mother's home. amid concerns regarding her

 mental health instability and drug and alcohol history. (Id. at 6). Since that time, Mother has not

 progressed in any of the treatment offered to her. (Id: at 9-10). Specifically, Mother still has

 drug and mental health issues. (Id:). As a result, this Court believes that Mother will not remedy

 the conditions which led to the placement of her children. Also, Mother's refusal to participate

in her objectives demonstrates That the services provided to her would not alleviate the

circumstances which necessitated the original placement of the Children. Moreover, the

evidence clearly established that termination would be in the best interest and welfare of the

Children as they are well -adjusted in their pre -adoptive home and have a strong bond with their

foster parent. (See Id: at 24-25). Thus, this Court properly terminated Mother's parental rights

pursuant to Sections 2511(a)(5) and (8).




and could not properly care for the child. Id. The largest obstacle to reunification was the mother's
continued drug use and inability to obtain stable housing. Id. at 1005. The trial court tenninated the
mother's parental rights pursuant to 251I(a)(8) approximately one year after the child was removed from
her care. Id. at 1003. The Superior Court affirmed the trial court's ruling, stressing that waiting further
for the mother to comply would toll the child's wellbeing. Id at 1007. In the interest of creating stability
for the child, the court found that .termination of the mother's parental rights would best serve the needs
and welfare of the child. Id, at 1003-1009.


                                                      0
           B.   This Court Properly Ruled that it Would be in the Children's Best Interest
                to Terminate the Parental Rights of Mother Pursuant to Section 2511(b)


           Having found that the statutory grounds for termination have been satisfied pursuant to

    2511(a), this Court further found that termination of Mother's 'parental rights serves the best

interest of the Children pursuant to 2511(b).5


           Under Section 2511(b), the party seeking termination must prove by clear and convincing

    evidence that termination is in the best interest of the child. In re Bowman, 436 Pa. Super. 647
                                                                                                  the
    A.2d 217,218 (1994). In determin1ng the best interest of the child, courts must consider both

needs and welfare of the child. In re. KZS., 946 A.2d 753, 760 (Pa. Super. 2008). Intangibles

    such as love, comfort, security and stability are also considered when making a determination

Id (citing In re C.P.,    901 A.2d 516, 520 (Pa. Super. 2006)). Furthermore, -the parent -child

relationship.is examined in order to determine what effect the potential termination would have

on the child. See    KZS., 946 A.2d at 760. Typically, when examining the nature of the parent -

child relationship, courts must consider whether there is a natural bond betveen the parent and

child, and if termination of parental rights would sever "an existing, necessary, and beneficial

relationship." Id. In cases where there is no evidence of a bond between a parent and child, it is

reasonable to infer that no bond exists. Id. at 762-63.

           In the instant matter, this Court determined that the Children would not suffer irreparable

emotional harm if Mother's parental rights were terminated. There was compelling testimony

offered at the TPR hearing that the Children are not bonded with Mother. (See Id. at 25-26; 29).

Mother failed to offer any evidence establishing the existence of a parent -child bond. The



5See In re L.M., 923 A.2d 505, 511(Pa. Super. 2007) ("Only if the court determines that the parent's
conduct warrants termination of his or her parental rights does the court engage in the second part of the
analysis pursuant to Section 2511(b)").
testimony demonstrated that the Children's primacy bond is with their foster parent. (See Id. at

25-26). Furthermore, this Court found Mother's sporadic visits with the Children insufficient to

foster a meaningful and healthy parental connection. This Court believes that we are nowhere

closer to reunification now than we were when this case first came in'in February 2016.

Additionally, in determining that termination would best serve the needs and welfare of the

Children, this Court considered that Mother has'not been able to meet the Children's emotional,

physical, and developmental needs, or provide the Children with a healthy, safe environment for

eighteen months prior to the 1PR hearing. (Id. at 25-26). For the foregoing reasons, this Court

properly granted DHS's petition to involuntarily terminate the parental rights of Mother pursuant

to Section 2511(b).


       CONCLUSION

       Accordingly, this Court respectfully requests that the instant appeal be denied.


                                                            BY THE COURT:




                                               12